Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-10 of the Appeal Brief, filed September 28, 2021, with respect to claims 29, 36, 43 and 50have been fully considered and are persuasive.  The rejection of claims 29, 31, 32, 34, 36, 38, 39, 41, 43, 45, 46, 48, 50, 52, 53 and 55 has been withdrawn. 
Allowable Subject Matter
Claims 29, 31, 32, 34, 36, 38, 39, 41, 43, 45, 46, 48, 50, 52, 53 and 55 are allowed.
The following is an examiner’s statement of reasons for allowance: 
RE claims 29, 36, 43 and 50, although prior arts may disclose or teach, in general, the reporting, by a user equipment, of a measured reference signal received power, reference signal received quality, and/or signal to interference plus noise ratio of transmission beams from a base station as well as the sorting or ranking of said beams according to said measured quantities, the prior art fails to disclose, teach or suggest a relationship between the type of trigger used to perform the reporting and the manner in which the sorting of the beams to be reported is performed. 
Specifically, prior art fails to disclose, teach or suggest receiving, by a device, a measurement evaluation parameter and measurement trigger information; wherein the measurement evaluation parameter comprises a measurement quantity for beam sorting(measured reference signal received power, reference signal received quality, and/or signal to interference plus noise ratio), and a measurement quantity for an event measurement (measured reference signal received power, reference signal received quality, and/or signal to interference plus noise ratio), and the measurement trigger information indicates event trigger information or periodic measurement configuration information; determining whether the measurement trigger information indicates the event trigger information or the periodic measurement configuration information; in response to determining that the measurement trigger information indicates the event trigger information, sorting, by the device for the event measurement, beams according to the measurement quantity for the event 
RE claims 31, 32, 34, 38, 39, 41, 45, 46, 48, 52, 53 and 55, the claims depend upon one of claims 29, 36, 43 and 50 and thereby are allowable as they include the allowable features set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461